Exhibit 10.2(d)

SECOND AMENDMENT TO
RECEIVABLES PURCHASE AGREEMENT


THIS SECOND AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of October 20,
2014 (this "Amendment") is entered into by and among CE RECEIVABLES LLC, a
Delaware limited liability company, as seller (the "Seller"), CELANESE
INTERNATIONAL CORPORATION, a Delaware corporation ("Celanese International"), as
initial servicer (in such capacity, together with its successors and permitted
assigns in such capacity, the "Servicer"), VICTORY RECEIVABLES CORPORATION, as a
Conduit Purchaser, PNC BANK, NATIONAL ASSOCIATION ("PNC"), as a Related
Committed Purchaser, as an LC Bank and as a Purchaser Agent, and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as administrator (in such capacity,
together with its successors and assigns in such capacity, the "Administrator"),
as a Related Committed Purchaser, as an LC Bank and as a Purchaser Agent.
R E C I T A L S
The parties hereto have entered into that certain Receivables Purchase
Agreement, dated as of August 28, 2013 (as amended by that First Amendment to
Receivables Purchase Agreement dated as of October 31, 2013, and as may be
further supplemented or otherwise modified from time to time, the "Agreement").
On the Effective Date (as defined below), Ticona Polymers, Inc. ("Ticona"), is
entering into an Asset Purchase Agreement (the "Asset Purchase Agreement") with
Cool Options, Inc. (successor by merger to Cool Polymers, Inc.) (the "Seller"),
pursuant to which it will purchase substantially all of the assets of the
Seller. The parties hereto desire to exclude from the accounts receivable
arrangement evidenced by the Agreement (i) any Receivables originated by the
Seller prior to the date hereof and (ii) any Receivables originated by Ticona
with the assets acquired by Ticona from the Seller and future assets identified
on the books and records of Ticona as being related to the business acquired by
Ticona from the Seller.
In furtherance of the foregoing, the parties hereto desire to amend the
Agreement as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Certain Defined Terms. Capitalized terms used but not defined herein shall
have the meanings set forth for such terms in Exhibit I to the Agreement.


2.Amendments to the Agreement. As of the Effective Date (as defined below), the
Agreement is hereby amended as follows:


(i)The defined term "Receivables" in Exhibit I of the Agreement is hereby
amended by replacing the proviso thereof with the following:





--------------------------------------------------------------------------------



provided however, "Receivable" shall not include (i) any portion of an invoice
of Ticona Polymers, Inc. that relates to a product code indicating that such
product is supplied by Fortron Industries LLC, which shall be a receivable of
Fortron Industries LLC or (ii) any receivable or portion of an invoice of Ticona
Polymers, Inc. that is a CP Asset or is primarily derived from a CP Asset.


(ii)Exhibit I to the Agreement is hereby amended by adding the defined term "CP
Asset" in appropriate alphabetical order and the definition thereof as follows:


"CP Asset" means (i) any asset acquired by Ticona Polymers, Inc. from Cool
Options, Inc. (successor by merger to Cool Polymers, Inc.) pursuant to that
Asset Purchase Agreement dated on or about October 20, 2014, including any
receivables originated by Cool Options, Inc. or Cool Polymers, Inc. prior to the
purchase thereof by Ticona Polymers, Inc, and (ii) any other asset identified on
the books or records of Ticona Polymers, Inc. that is related to the business
acquired by Ticona Polymers, Inc. from Cool Options, Inc. pursuant to such Asset
Purchase Agreement (whether or not such asset was acquired in connection with
the Asset Purchase Agreement or thereafter, and whether or not acquired from
Cool Options, Inc.).
3.Representations and Warranties. Each of the Seller and the Servicer hereby
certifies, represents and warrants to the Administrator, each Purchaser Agent
and each Purchaser that on and as of the date hereof:


(i)Representations and Warranties. The representations and warranties made by
such Person in the Transaction Documents are true and correct as of the date
hereof and after giving effect to this Amendment (unless stated to relate solely
to an earlier date, in which case such representations or warranties were true
and correct as of such earlier date).


(ii)Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
other Transaction Documents to which such Person is a party, as amended hereby,
are within each of its organizational powers and have been duly authorized by
all necessary organizational action on its part. This Amendment and the other
Transaction Documents to which such Person is a party, as amended hereby, are
such Person's valid and legally binding obligations, enforceable in accordance
with its terms.


(iii)No Termination Event. After giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event has occurred and is continuing.


4.Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this

2

--------------------------------------------------------------------------------



Amendment becomes effective, all references in the Agreement and each of the
other Transaction Documents to "this Agreement", "hereof", "herein", or words of
similar effect referring to the Agreement shall be deemed to be references to
the Agreement, as amended by this Amendment. This Amendment shall not be deemed
to expressly or impliedly waive, amend or supplement any provision of the
Agreement (or any related document or agreement) other than as expressly set
forth herein.


5.Effectiveness. This Amendment shall become effective on the date hereof (the
"Effective Date") upon satisfaction of each of the following conditions:


(a)receipt by the Administrator and each Purchaser Agent of counterparts of this
Amendment; and
(b)the execution and delivery of the Asset Purchase Agreement and the closing of
the transactions contemplated thereby.
The Servicer shall promptly notify the Administrator and the Purchaser Agents
(which notice may be delivered in writing or via email) when the condition set
forth in clause (b) above has been satisfied.
6.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Counterparts of this Amendment may be delivered
by facsimile transmission or other electronic transmission, and such
counterparts shall be as effective as if original counterparts had been
physically delivered, and thereafter shall be binding on the parties hereto and
their respective successors and assigns.


7.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).


8.Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any other Transaction Document or any provision
hereof or thereof.


9.Transaction Document. This Amendment shall constitute a Transaction Document
under the Agreement.


10.No Proceedings. Each party hereto hereby covenants and agrees that it will
not institute against, or join any other Person in instituting against, Market
Street any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or any other proceeding under any federal or state bankruptcy or
similar law, for one year and one day after the latest maturing Note issued by
Market Street is paid in full. The provisions of this Section 11 shall survive
any termination of the Agreement.

3

--------------------------------------------------------------------------------



11.Successors and Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.


12.Further Assurances. Each of the parties hereto hereby agrees to do all such
things and execute all such documents and instruments, at the Seller's sole
expense, as the requesting party may reasonably consider necessary or desirable
to give full effect to the amendments set forth in Section 2 of this Amendment.


13.Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.


[signature pages begin on next page]



4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
CE RECEIVABLES LLC,
 
as the Seller
 
 
 
 
 
By:
 
/s/ CHUCK B. KYRISH
 
Name:
 
Chuck B. Kyrish
 
Title:
 
VP & Treasurer


 
S-1
Second Amendment to RPA

--------------------------------------------------------------------------------



 
CELANESE INTERNATIONAL
 
CORPORATION,
 
as the initial Servicer
 
 
 
 
 
By:
 
/s/ CHUCK B. KYRISH
 
Name:
 
Chuck B. Kyrish
 
Title:
 
Treasurer


 
S-2
Second Amendment to RPA

--------------------------------------------------------------------------------



 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
LTD., NEW YORK BRANCH, as a Related
 
Committed Purchaser and as an LC Bank
 
 
 
 
 
By:
 
/s/ MARK CAMPBELL
 
Name:
 
Mark Campbell
 
Title:
 
Authorized Signatory
 
 
 
 
 
 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
LTD., NEW YORK BRANCH, as a Purchaser
 
Agent
 
 
 
 
 
By:
 
/s/ ERIC WILLIAMS
 
Name:
 
Eric Williams
 
Title:
 
Managing Director
 
 
 
 
 
 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
LTD., NEW YORK BRANCH, as Administrator
 
 
 
 
 
By:
 
/s/ ERIC WILLIAMS
 
Name:
 
Eric Williams
 
Title:
 
Managing Director


 
S-3
Second Amendment to RPA

--------------------------------------------------------------------------------



 
VICTORY RECEIVABLES CORPORATION,
 
as a Conduit Purchaser
 
 
 
 
 
By:
 
/s/JOHN L. FRIDLINGTON
 
Name:
 
John L. Fridlington
 
Title:
 
Vice President


 
S-4
Second Amendment to RPA

--------------------------------------------------------------------------------



 
PNC BANK, NATIONAL ASSOCIATION,
 
as Related Committed Purchaser and as an LC Bank
 
 
 
 
 
By:
 
/s/ MARK FALCIONE
 
Name:
 
Mark Falcione
 
Title:
 
Executive Vice President
 
 
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Purchaser Agent
 
 
 
 
 
By:
 
/s/ MARK FALCIONE
 
Name:
 
Mark Falcione
 
Title:
 
Executive Vice President


 
S-5
Second Amendment to RPA

--------------------------------------------------------------------------------



The foregoing Second Amendment to Receivables Purchase Agreement is hereby
acknowledged and agreed to by each of the Originators identified below for
purposes of, inter alia, that certain Purchase and Sale Agreement, dated as of
August 28, 2013 (as amended, supplemented or otherwise modified from time to
time), among such Originators, Celanese International Corporation, as Servicer,
and CE Receivables LLC, as Buyer.


CELANESE ACETATE LLC, as an Originator
 
 
 
 
By:
 
/s/ CHUCK B. KYRISH
 
Name:
 
Chuck B. Kyrish
 
Title:
 
Treasurer
 
 
 
 
 
CELANESE LTD., as an Originator
 
 
 
 
By:
 
/s/ CHUCK B. KYRISH
 
Name:
 
Chuck B. Kyrish
 
Title:
 
Treasurer
 
 
 
 
 
TICONA POLYMERS, INC., as an Originator
 
 
 
 
 
By:
 
/s/ CHUCK B. KYRISH
 
Name:
 
Chuck B. Kyrish
 
Title:
 
Treasurer
 






 
S-6
Second Amendment to RPA